Case 2:20-cv-01157-JDC-KK Document 48 Filed 08/17/21 Page 1 of 1 PageID #: 329




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION


MITCHELL AND SAMANTHA                        :         DOCKET NO. 2:20-cv-01157
HIGGINBOTHAM

VERSUS                                       :         JUDGE JAMES D. CAIN, JR.


CITY OF DEQUINCY ET AL                       :         MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [Doc. 40] of the

Magistrate Judge previously filed herein and after an independent review of the record, a

de novo determination of the issues, and consideration of the objections filed herein, and

having determined that the findings are correct under applicable law;

      IT IS ORDERED that the Motion for Leave to Amend [Doc. 14], Motion to

Remand [Doc. 18], and Motion for Attorney’s Fees [Doc. 18] are DENIED. IT IS

ORDERED that the City of DeQuincy be DISMISSED without prejudice.

      THUS DONE AND SIGNED in Chambers this 17th day of August, 2021.




                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
